DETAILED ACTION
The present application, filed on 06/03/2020, is being examined under the first inventor to file provisions of the AIA .
The following is a final Second Office Action on the merits in response to applicant’s filing on 06/16/2022.
Claims 14-33 are pending and have been considered below.

Priority
The application claims priority to foreign application DE 102017221975, filed on 12/06/2017, and is a 371 of PCT/EP2018/082294, filed on 11/22/2018. The priority is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments, filed 06/22/2022, with respect to independent claims 14, and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed 06/22/2022, with respect to dependent claim 18 have been fully considered and are persuasive. The rejection of claim 18 has been withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schramm (DE 102012018883), as cited by applicant.
Regarding claim 14, Schramm discloses {Figure 1} an additional spring {1} for a shock absorber {“telescopic damper” [0002]} of a motor vehicle, comprising: a first spring body {2, 3}, which has a central hole {5} for guiding through a piston rod {“push rod” [0015]} of the shock absorber, wherein the first spring body {3} includes a first hemispherically formed end face {bottom of 3}.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, 21-23, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm, in view of Hine (GB 2,079,400).
Regarding claim 15, Schramm discloses {Figure 1} a second spring body {2} having a different spring stiffness [0008-0009] in relation to the first spring body {3}, wherein the second spring body has a central hole {5} for guiding through a piston rod {“rod of a telescopic damper” [0002]} of the shock absorber {“telescopic damper”} and is arranged opposite to the first hemispherically formed end face {bottom of 3}, adjoining the first spring body {3}.
However, Schramm does not explicitly disclose the second spring body includes a second hemispherically formed end face facing away from the first spring body. 
Hine teaches {Figure 1} the second spring body {5} is formed spherical on its end face {near 2} facing away from the first spring body {5}, wherein the first spring body {3} is formed spherical on an end face.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the end faces of the first and second elastomeric springs, disclosed by Schramm, to be shaped spherically in the form of a ball head in order “to allow the unit to serve as a suspension unit or damping unit ” {Page 1, lines 41-50}.
Regarding claim 16, Schramm discloses all the aspects of claim 14. However, Schramm does not explicitly disclose the first hemispherically formed end face is formed in the form of a ball head.  
Hine teaches {Figure 1} first and second elastomeric springs {5} having hemispherically formed end faces in the form of a ball head.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the end faces of the first and second elastomeric springs, disclosed by Schramm, to be shaped spherically in the form of a ball head in order “to allow the unit to serve as a suspension unit or damping unit ” {Page 1, lines 41-50}.
 Regarding claim 17, Schramm discloses {Figure 1} a bump stop {4} having a different spring stiffness [0009-0010, 0018] in relation to the two spring bodies {2, 3} wherein the bump stop {4} has a central hole {5} for guiding through a piston rod {“rod of a telescopic damper” [0002]} of the shock absorber and is arranged between the first and second spring body {2, 3}.  
Regarding claim 21, Schramm discloses {Figure 1} one or both of the first spring body {2} and the second spring body {3} are formed from an elastomeric material {“polyurethane elastomer” [0010]}.  
Regarding claim 22, Schramm discloses {Figure 1} one or both of the first spring body {2} and the second spring body {3} are formed from polyurethane {“polyurethane elastomer” [0010]}. 
 Regarding claim 23, Schramm discloses {Figure 1} a damper bearing {“damper bearing” [0002]} for a shock absorber {“telescopic damper” [0002]} of a motor vehicle, comprising: a flange region for fastening on a vehicle body {“fastened in a damper on the [vehicle] body” [0015]} and a cylindrical receptacle space {“the passage…on the side of the damper bearing” [0015]}, in which, in an installed state, a first spring body {2, 3} of an additional spring {1} is retained at least in certain regions; wherein the additional spring includes a central hole {5} for guiding through a piston rod  {“rod” [0015]} of the shock absorber; wherein the first spring body {2, 3} includes a hemispherically formed end face {bottom of 3}. 
However, Schramm does not explicitly disclose the cylindrical receptacle space has a hemispherically shaped base surface formed corresponding to the hemispherically formed end face of the first spring body.  
Hine teaches {Figure 1} a cylindrical receptacle space {1} has a hemispherically shaped base surface {2, 8} formed corresponding to the hemispherically formed end face of the first spring body {5}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the cylindrical receptacle spaces, disclosed by Schramm, to be formed hemispherically shaped at a base surface corresponding to a hemispherically formed end face of the first and second spring body in order to “serve the purpose either of a suspension unit or a damping unit” {Page 1, lines 99-101}.
Regarding claim 26, Schramm in view of Hine discloses all the aspects of claim 23. However, Schramm does not explicitly disclose the base surface of the receptacle space is formed in the form of a ball socket.  
Hine teaches {Figure 1} the base surface of the respective receptacle space {2, 8} is formed in the form of a ball socket.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the receptacle space of the damper bearing disclosed by Schramm could be shaped spherically, corresponding to a spherical ball head, in order “to allow the unit to serve as a suspension unit or damping unit ” {Page 1, lines 41-50}.
Regarding claim 27, Schramm discloses {Figure 1} the first {2} and second spring body {3} are formed from an elastomeric material {“polyurethane elastomer” [0010]}.  
Regarding claim 28, Schramm discloses {Figure 1} the first {2} and second {3} spring body are formed from an elastomeric material {“polyurethane elastomer” [0010]}.
Regarding claim 29, Schramm discloses {Figure 1} the first {2} and second spring body {3} are formed from an elastomeric material {“polyurethane elastomer” [0010]}.  
Claims 20 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm and Hine, as applied to claims 14-15 and 17 above, and further in view of Blanchin (US 2007/0255467).
Regarding claim 20, Schramm in view of Hine discloses all the aspects of claim 16. However, Schramm does not explicitly disclose the bump stop is formed from polyamide.  
Blanchin teaches [0041-0042] a suspension stop {6, 7} formed from a polyamide.
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have formed the bump stop from polyamide in order to optimize the transformation of the dynamic response of the spring in contact with the bump stop [0042].
Regarding claim 32, Schramm discloses {Figure 1} the first {2} and second {3} spring body are formed from an elastomeric material {“polyurethane elastomer” [0010]}.  
Claims 24 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Schramm and Hine, as applied to claim 23 above, and further in view of Cytrynski (DE 102010014185).
Regarding claim 24, Schramm in view of Hine discloses all the aspects of claim 23. However, Schramm does not explicitly disclose an elastomeric bearing element is arranged in the flange region.  
Cytrynski teaches {Figures 4-9} an elastomeric bearing element {5} is arranged in the flange region {4}.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have included an elastomeric bearing element arranged in the flange region of the damper bearing in order to lower “the force required to support a vehicle body” [0036].
Regarding claim 33, Schramm in view of Hine discloses all the aspects of claim 24. However, Schramm does not explicitly disclose the base surface of the receptacle space is formed in the form of a ball socket.  
Hine teaches {Figure 1} the base surface of the receptacle space {2, 8} is formed in the form of a ball socket.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the receptacle space of the damper bearing disclosed by Schramm in view of Hine and Cytrynski could be shaped spherically, corresponding to a spherical ball head, in order “to allow the unit to serve as a suspension unit or damping unit ” {Page 1, lines 41-50}.

Allowable Subject Matter
Claims,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lutz (DE 102005/037477) teaches a bump stop/elastomeric bearing element integrated with a piezoelectric pressure sensor, however, examiner did not find it obvious to combine this reference with Schramm and Hine, since 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614